Citation Nr: 9935645	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lupus 
erythematosus.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

An October 1976 certification from the service department 
indicates that the veteran was then on active duty and 
previously had served from November 1967 to July 1969, and 
from August 1969 to the date of certification.  Information 
received from the National Personnel Records Center in 
February 1977 shows that the veteran's last period of active 
duty ended in January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Columbia, South Carolina RO.  In February 1997, a hearing was 
held at the RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  This 
case was before the Board in July 1997 when it was remanded 
for additional development.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for lupus 
erythematosus is not accompanied by any medical evidence to 
support that allegation.

2.  The claim for entitlement to service connection for lupus 
erythematosus is not plausible.



CONCLUSION OF LAW

The claim for entitlement to service connection for lupus 
erythematosus is not well grounded.  38 U.S.C.A. §§ 1110, 
1116, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran had a positive 
skin test for tuberculosis and INH was prescribed.  A history 
of pulmonary tuberculosis was noted at discharge.  Service 
medical records, including a November 1977 separation 
examination report, are negative for complaints or findings 
related to lupus erythematosus.  In November 1977, the 
veteran was found to be physically qualified for discharge.

The evidence of record includes private treatment records 
from Marion Medical Group dated from 1979 to 1992.  These 
treatment records note that the veteran was treated for 
tuberculosis in 1991 and 1992.  No complaints or findings 
related to lupus erythematosus were noted.

By rating decision dated in April 1992, service connection 
for pulmonary tuberculosis was granted.

A December 1992 VA outpatient treatment record notes the 
veteran's complaints of skin lesions for six months.  
Provisional diagnosis was rule out lupus.  Upon serologic 
testing in January 1993, ANA testing ruled out active 
systemic lupus.  An April 1993 VA outpatient treatment record 
notes the veteran's complaints of "breaking out all over."  
He indicated that had made an appointment at the VA 
dermatology clinic for the following month.  A May 1993 VA 
outpatient treatment record notes a diagnosis of probable 
discoid lupus.  VA outpatient treatment records dated from 
May 1993 to September 1994 note that the veteran continued to 
receive treatment for lupus erythematosus.

In March 1995, the veteran submitted a claim for service 
connection for lupus erythematosus.  In his claim, the 
veteran maintained that his lupus erythematosus was due to 
his service-connected pulmonary tuberculosis.

An August 1995 VA examination report notes that the veteran's 
treatment for pulmonary tuberculosis ended in 1992.  The 
veteran reported that since that time, he has developed 
symptoms consistent with lupus.  Specifically, the veteran 
reported that exposure to the sun causes him to break out in 
a skin rash.  Examination revealed hyperpigmented areas on 
the left cheek and neck.  Assessment included history of 
lupus.

VA outpatient treatment records dated from 1995 to 1996 note 
that the veteran continued to receive treatment for discoid 
lupus erythematosus.  An April 1995 VA outpatient treatment 
record notes that the veteran attributed the start of his 
skin disease to medication given in 1991; however, no 
specific opinion regarding the etiology of the veteran's 
lupus erythematosus was provided by the examiner. 

The veteran testified during a May 1996 personal hearing that 
his lupus erythematosus was either due to or aggravated by 
treatment for his service-connected tuberculosis.  He stated 
that "three to four hours after [his first shot of 
streptymyacin he] started breaking out with lupus" on his 
lip.  The following week, after more shots, he broke out on 
his face, neck and back.  The veteran further stated that

the VA doctors in dermatology . . . were 
pretty sure that [lupus erythematosus] 
would stem from the treatment of 
tuberculosis by the streptymyacin shots 
that [were] given for the treatment of 
tuberculosis, but being there's no test 
that can prove it they would not document 
it on paper. 

The veteran also testified that he cannot be out in the 
sunlight because of his lupus.

In a statement received by the RO in June 1996, the veteran 
maintained that his lupus erythematosus was due to exposure 
to Agent Orange during service.  In a statement received by 
the RO in August 1996, the veteran maintained that lupus is a 
soft-tissue sarcoma.

The veteran testified during a February 1997 Travel Board 
hearing that while he was receiving treatment for active 
tuberculosis from the Marion County Health Department in 
1991, he "started breaking out" on his face.  He further 
testified that his skin condition was first diagnosed as 
lupus erythematosus in late 1992.  The veteran stated that a 
VA physician had indicated that he was 70 percent sure that 
lupus erythematosus had been chemically induced.  At another 
point in the hearing, the veteran said that this same 
physician opined that lupus erythematosus was possibly due to 
exposure to Agent Orange while the veteran was on active 
duty.  The veteran indicated that the physician made no 
written statements as to the etiology of the veteran's lupus 
erythematosus.

In its July 1997 Remand, the Board instructed the RO to 
advise the veteran of the information needed in order to 
complete an application for service connection for lupus 
erythematosus.  Specifically, the Board noted that this sort 
of evidence includes any statement by a physician that lupus 
erythematosus is due to military service or an already 
service-connected disability or treatment therefor.

The evidence of record indicates that the RO requested the 
evidence referenced in the Board's Remand by letter dated in 
July 1997.  The veteran responded in July 1997, stating that 
the VA physician about whom he testified in February 1997 
"could not go on record with that information."  The 
veteran further indicated that the physician had left VA and 
his whereabouts were unknown.  The veteran submitted no 
medical statements regarding the etiology of his lupus 
erythematosus.

Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no duty to assist him 
further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained below, the Board finds 
that the veteran's claim for service connection for lupus 
erythematosus is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).   The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for systemic lupus 
erythematosus is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The regulations do not 
provide a presumptive period for discoid lupus erythematosus.  

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  The term "soft-tissue sarcoma" includes 
the following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) Note 1.  The Secretary 
of the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
41442-41449 (August 8, 1996).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran contends that he has lupus erythematosus that is 
the result of his service-connected pulmonary tuberculosis.  
In the alternative, he contends that currently diagnosed 
lupus erythematosus was incurred as a result of exposure to 
Agent Orange during service.

In the case at hand, the veteran's service medical records 
are negative for complaints or findings related to lupus 
erythematosus.  A 1993 VA outpatient treatment record 
reflects the presence of lupus erythematosus many years after 
service, but does not medically link it to service.

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  It has been alleged 
that the veteran has lupus erythematosus related to service, 
but he has failed to submit competent medical evidence to 
support these allegations.  Moreover, while the requirement 
that there be a nexus between a current disability and 
service may be satisfied by a presumption that systemic lupus 
erythematosus manifested itself to a compensable degree 
within a year of service, evidence tending to show that this 
has been the case has not been submitted.  Caluza, supra.  
Absent any competent medical evidence showing a relationship 
between the recently demonstrated lupus erythematosus and 
service, the Board finds that a well-grounded claim of 
service connection has not been presented.  Grivois v. Brown, 
6 Vet. App. 136 (1994); Grottveit, supra; Caluza, supra.

In addition, no evidence has been submitted which tends to 
show that lupus erythematosus is proximately due to or the 
result of the veteran's service-connected pulmonary 
tuberculosis.  38 C.F.R. § 3.310(a).  Although the veteran 
claims a relationship between his lupus erythematosus and 
treatment for his service-connected pulmonary tuberculosis, 
these assertions may not be considered probative evidence as 
to the etiology of his current disorder and are thus not 
competent medical evidence.  When the question involves 
matters that require special experience or special knowledge, 
as medical causation, lay evidence is not capable of 
providing a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In addition, the Board finds it is clear that the veteran 
served in Vietnam and is thus entitled to a presumption of 
Agent Orange exposure if he has one of the listed diseases.  
The Board further notes that the medical record indicates the 
veteran has been diagnosed with lupus erythematosus.  
However, this diagnosed skin disorder is not a disease listed 
at 38 C.F.R. § 3.309(e).  Accordingly, the veteran is not 
entitled to any presumption that his claimed skin disorder is 
etiologically related to exposure to herbicide agents used in 
Vietnam.

Furthermore, having carefully reviewed the entire record, the 
Board finds that there is no medical evidence of record 
suggesting a connection between possible Agent Orange 
exposure and his diagnosed skin disorder.  Accordingly, this 
claim is not well grounded.  The Board has noted the 
appellant's contention that lupus erythematosus should be 
considered a soft-tissue sarcoma; however, the Board cannot 
simply disregard a duly enacted law pertaining to VA 
benefits.  To the contrary, 38 C.F.R. § 20.101 specifically 
states that the Board is bound by applicable statutes and the 
regulations of the Department of Veterans Affairs.  
Therefore, the claim is not well grounded and must be denied.  

Absent the presentation of some competent evidence that in 
some fashion attributes a current diagnosis of lupus 
erythematosus to military service, the veteran's claim may 
not be considered well grounded.  Absent a well-grounded 
claim, the duty to assist the appellant in the development of 
evidence does not apply.  38 U.S.C.A. § 5107.  Therefore, 
there is no legal basis for obtaining additional medical 
evidence and/or a medical opinion in this case.


ORDER

Entitlement to service connection for lupus erythematosus is 
denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bronchitis.

In its July 1997 Remand, the Board instructed the RO to 
schedule the veteran for a special VA pulmonary examination.  
The examiner was to review the claims file, examine the 
veteran, and provide an opinion as to whether it is as least 
as likely as not that chronic bronchitis began in service or 
began as a result of service-connected disability or 
treatment therefor.  The examiner was also to provide an 
opinion as to whether service-connected disability caused any 
worsening of bronchitis.  All findings, opinions and bases 
therefor were to be reported in detail.

The evidence of record indicates that while the veteran was 
scheduled for a VA pulmonary examination at the Charleston VA 
Medical Center (VAMC) in 1997, the veteran failed to report 
to the examination.  A notation in the claims folder 
indicates that the veteran requested that the VA examination 
be scheduled at the Fayetteville VAMC.  It does not appear, 
however, that any attempt was made to schedule the veteran 
for an examination at the Fayetteville facility, nor is there 
any record of a response to the request for an examination in 
Fayetteville.  

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action:

1.  The RO should make a determination as 
to whether arrangements can be made to 
schedule the veteran for a special VA 
pulmonary examination at the Fayetteville 
VAMC as ordered on the prior remand.  The 
veteran should then be notified of the 
RO's determination.

2.  After all necessary development has 
been completed, the RO should review the 
claim.  If the claim continues to be 
denied, a supplemental statement of the 
case should be issued and the veteran and 
his representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals







